            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 1 of 13



 1 Gary W. Osborne (Bar No. 145734)
   Dominic S. Nesbitt (Bar No. 146590)
 2 OSBORNE & NESBITT LLP
   101 West Broadway, Suite 1330
 3 San Diego, California 92101
   Phone: (619) 557-0343
 4 Fax: (619) 557-0107
   gosborne@onlawllp.com
 5 dnesbitt@onlawllp.com
 6 Attorneys for Plaintiff, STEM, INC.
 7
 8                             UNITED STATES DISTRICT COURT
 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     STEM, INC.,                                   CASE NO. 3:20-cv-02950-CRB
11   a Delaware Corporation,
12                Plaintiff,                       Assigned to Honorable Charles R. Breyer
13   vs.
                                                   PLAINTIFF STEM, INC.’S
14                                                 EXHIBIT LIST
     SCOTTSDALE INSURANCE
15   COMPANY, an Ohio Corporation,                 PRETRIAL CONFERENCE
                                                   Date:  May 27, 2021
16                Defendant.                       Time: 2:00 p.m.
                                                   CTRM: 6
17
                                                   TRIAL
18                                                 Date: June 14, 2021
                                                   Time: 9:15 a.m.
19                                                 CTRM: 6
20
21
22         Plainiff Stem, Inc. (“Stem”) submits the following list of exhibits pursuant to this
23 Court’s Guidelines for Civil Jury Trials and FRCP 26(a)(3)(A)(iii):
24 / / /
25 / / /
26 / / /
27 / / /
28

                        PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                  1
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 2 of 13



 1   No.                        Exhibit                           Purpose           Sponsor
 2    1    Scottsdale's 2013-2014 Policy                        Contract terms Scottsdale Produced
 3
      2    Scottsdale's 2016-2017 Policy                        Contract terms Scottsdale Produced
 4
           Reineccius Employment Agreement dated March
 5    3                                                          Background      Brian Thompson
           17, 2009
 6    4
           Restricted Stock Purchase Agreement dated March
                                                                 Background      Brian Thompson
           17, 2009
 7
           Reineccius Employment Agreement dated April 14,
      5                                                          Background      Brian Thompson
 8         2010
           Letter to Buzby RE Board Member dated April 14,
 9    6                                                          Background      Brian Thompson
           2010
10         Restricted Stock Purchase Agreement dated April
      7                                                          Background      Brian Thompson
           21, 2010
11
           Email from Rice to Thompson dated September
      8                                                          Background      Brian Thompson
12         10, 2010
      9    Board Minutes dated September 20 and 22, 2010         Background      Brian Thompson
13
           Letter from Thompson to Reinceccius dated Sept.
     10                                                          Background      Brian Thompson
14         22, 2010
           Letter from Powergetics to Reinceccius dated Sept.
15   11                                                          Background      Brian Thompson
           27, 2010
16   12    [Intentionally left blank]
     13    Letter to Powergetics Sharholders dated October       Background      Brian Thompson
17   14                    [Intentionally left blank]
18   15                    [Intentionally left blank]
     16                    [Intentionally left blank]
19   17                    [Intentionally left blank]
20   18                    [Intentionally left blank]
     19                    [Intentionally left blank]
21   20    Board Minutes dated February 17, 2011                 Background      Brian Thompson
22   21    Board Minutes dated March 7, 2011                     Background      Brian Thompson
     22                    [Intentionally left blank]
23   23    Settlement Agreement dated March 28, 2011             Background      Brian Thompson
24   24                    [Intentionally left blank]
     25                    [Intentionally left blank]
25   26                    [Intentionally left blank]
26   27    Stem Board Minutes dated Sept. 1, 2010                Background      Brian Thompson
     28                    [Intentionally left blank]
27
     29                    [Intentionally left blank]
28   30                    [Intentionally left blank]

                         PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                   2
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 3 of 13



 1   N o.                          E xh ib it                                  P u rpo s e            S po ns o r
     31 E m ail fro m T ho m s o n d ated S ep tem b er 8, 2011              B ac kgro und       B rian T ho m p s o n
 2   32                  [Intentio nally left b lank]
     33                  [Intentio nally left b lank]
 3   34                  [Intentio nally left b lank]
 4   35                  [Intentio nally left b lank]
     36                  [Intentio nally left b lank]
 5   37                  [Intentio nally left b lank]
     38                  [Intentio nally left b lank]
 6   39                  [Intentio nally left b lank]
                                                                                 S eries B
 7   40   L etter to S hareho ld ers d ated D ec em b er 16, 2013
                                                                               F inanc ing
                                                                                                 Jo hn C arringto n

 8                                                                               S eries B
     41   S to c kho ld er Info rm atio n S heet d ated D ec . 16, 2013                          Jo hn C arringto n
                                                                               F inanc ing
 9   42
          L etter fro m R ic hard G rim m to S tem , Inc . d ated                S eries B
                                                                                                 Jo hn C arringto n
          D ec em b er 31, 2013                                                F inanc ing
10        C o m p laint in the D elaw are L aw s uit, filed o n F eb . 5,        S eries B
     43                                                                                          Jo hn C arringto n
          2014                                                                 F inanc ing
11        M as ter in C hanc ery's " F inal R ep o rt" d ated O c to b er        S eries B
     44                                                                                          Jo hn C arringto n
12        13, 2014                                                             F inanc ing
                                                                               N o tic e o f
          E m ail fro m W o o d ruff S aw yer to S c o tts d ale d ated
13   45                                                                     C irc um s tanc es   Jo hn C arringto n
          O c t. 17, 2014
                                                                                (" N O C " )
14        L etter fro m M ic hael W ald er o f F reed o m S p ec ialty         S c o tts d ale
     46   to Jo e M atam o ro s o f S tem , Inc . d ated January 23,        ac kno w led ges     Jo hn C arringto n
15
          2015                                                                     NO C
16   47   S ec ured P ro m is s o ry N o te s igned b y C arringto n
                                                                             2017 B uzb y
                                                                                                 Jo hn C arringto n
                                                                                   L o an
17                                                                           2017 B uzb y
     48   S ec urity A greem ent s igned b y C arringto n                                        Jo hn C arringto n
                                                                                   L o an
18                                                                           2017 B uzb y
     49   S to c k W arrant s igned b y C arringto n                                             Jo hn C arringto n
                                                                                   L o an
19
                                                                             2017 B uzb y
     50   S ec urity A greem ent s igned b y B uzb y                                             Jo hn C arringto n
20                                                                                 L o an
                                                                             2017 B uzb y
     51   S to c k W arrant S igned b y B uzb y                                                  Jo hn C arringto n
21                                                                                 L o an
          C o m p laint in the 2017 S hareho ld er L aw s uit, filed o n       U nd erlying
22   52
          M ay 12, 2017                                                           A c tio n
                                                                                                 Jo hn C arringto n

23        E m ail fro m A B D Ins uranc e to S c o tts d ale d ated            T end er to
     53                                                                                              B ill B us h
          June 2, 2017                                                         S c o tts d ale
24   54   C laim N o tes fro m S c o tts d ale C laim F ile                    B ad F aith         A aro n K las s
          L etter fro m A aro n K las s to B ill B us h d ated July 27,
25   55                                                                      D enial L etter         B ill B us h
          2017
     56                     [Intentio nally left b lank]
26   57                     [Intentio nally left b lank]
27   58   P etitio n to C o m p el A rb itratio n                              B ad F aith       Jo hn C arringto n
          D ec laratio n o f D avid A . M c C arthy d ated O c to b er
     59                                                                        B ad F aith       Jo hn C arringto n
28        20, 2017


                            PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                      3
             Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 4 of 13



 1   No.                         Exhibit                         Purpose             Sponsor
 2   60 Declaration of John Carrington dated October 2017       Bad Faith         John Carrington
 3
           Opp. to Petition to Compel Arbitration, filed on
     61                                                         Bad Faith         John Carrington
 4         Nov. 17, 2017
 5   62 Order Compelling Arbitration, dated April 26, 2018     Background         John Carrington
 6
        AAA Response of Carrington and Buzby dated
     63                                                        Background         John Carrington
 7      August 17, 2018
 8      Email from Jim Gross to Bill Bush dated January         Contract
     64                                                                              Bill Bush
        18, 2019                                                Damages
 9
                                                                Contract
     65 Share Valuation Report dated January 31, 2019                                Bill Bush
10                                                              Damages
11   66 AAA MSJ by Rice, dated July 10, 2019                    Bad Faith         Judicial Notice
                                                                Contract
12   67 Berlin Settlement Agreement dated August 7, 2019                          John Carrington
                                                                Damages
13      Berlin Stock Repurchase Agreement dated August          Contract
     68                                                                           John Carrington
14      7, 2019                                                 Damages
        Reineccius Settlement Agreement dated August 7,         Contract
15   69                                                                           John Carrington
        2019                                                    Damages
16      Reineccius Stock Repurchase Agreement dated             Contract
     70                                                                           John Carrington
17      August 7, 2019                                          Damages
                                                                Contract
18   71 Stem Wire to Brenda Berlin dated August 26, 2019                          John Carrington
                                                                Damages
19         Stem Wire to Stacy Reineccius dated August 26,       Contract
     72                                                                           John Carrington
           2019                                                 Damages
20
     73    First Amended Complaint, filed on Dec. 13, 2019     Background         Judicial Notice
21         Angeleno Invoice to Stem dated January 24, 2020 -    Contract
     74                                                                              Bill Bush
22         REDACTED                                             Damages
           Stem Wire Transfer, dated Feb. 3, 2020 -             Contract
23   75                                                                              Bill Bush
           REDACTED                                             Damages
24         Complaint in this Coverage Action, filed on April
     76                                                        Background         Judicial Notice
25         29, 2020
           Judge Breyer Order Denying Motion to Dismiss,
26   77                                                         Bad Faith         Judicial Notice
           filed July 20, 2020
27   78                    [Intentionally left blank]
28   79                    [Intentionally left blank]

                          PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                    4
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 5 of 13



 1   No.                         Exhibit                      Purpose        Sponsor
 2   80 Scottsdales' Answer                                  Background   Judicial Notice
 3   81 Scottsdale Responses to Stem Rogs, Set 1.             Bad Faith Scottsdale Produced
     82                 [Intentionally left blank]
 4
     83                 [Intentionally left blank]
 5   84                 [Intentionally left blank]
 6       Email from Gaskin to Rice, attaching letter from
     85                                                      Background         Brian Thompson
 7       Gaskin to Rice dated Sept. 9, 2011
     86 Scottadale Claim Manual                               Bad Faith    Scottsdale Produced
 8
     87 Renewal Applications for Scottsdale Policies          Bad Faith         Bill Bush
 9   88                 [Intentionally left blank]
10   89                 [Intentionally left blank]
11   90                 [Intentionally left blank]
12
     91                 [Intentionally left blank]
     92                 [Intentionally left blank]
13
     93                 [Intentionally left blank]
14   94                 [Intentionally left blank]
15   95                 [Intentionally left blank]
16   96                 [Intentionally left blank]
     97                 [Intentionally left blank]
17
     98                 [Intentionally left blank]
18   99                 [Intentionally left blank]
19   100 Scottsdale Claim File                                Bad Faith    Scottsdale Produced
20   101 Scottsdale Underwriting File                         Bad Faith    Scottsdale Produced
     102 Scottsdale 2014-2015 Policy                          Bad Faith    Scottsdale Produced
21
     103 Scottsdale 2015-2016 Policy                          Bad Faith    Scottsdale Produced
22   104 Scottsdale 2017-2018 Policy                          Bad Faith    Scottsdale Produced
23   105 Scottsdale 2018-2019 Policy                          Bad Faith    Scottsdale Produced
24       Pleadings filed in connection with Scottsdale's
     106                                                      Bad Faith         Judicial Notice
         Motion to Dismiss
25
         Pleadings filed in connection with Scottsdale's
26   107                                                      Bad Faith         Judicial Notice
         Motion for Summary Judgment
27       Pleadings filed in connection with Stem's Motion
     108                                                      Bad Faith         Judicial Notice
28       for Partial Summary Judgment

                        PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                  5
           Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 6 of 13



 1   No.                      Exhibit                       Purpose          Sponsor
     109             [Intentionally left blank]
 2
     110             [Intentionally left blank]
 3   111             [Intentionally left blank]
     112             [Intentionally left blank]
 4
     113             [Intentionally left blank]
 5   114             [Intentionally left blank]
     115             [Intentionally left blank]
 6   116             [Intentionally left blank]
 7   117             [Intentionally left blank]
     118             [Intentionally left blank]
 8   119             [Intentionally left blank]
 9   120             [Intentionally left blank]
     121             [Intentionally left blank]
10   122             [Intentionally left blank]
11   123             [Intentionally left blank]
     124             [Intentionally left blank]
12   125             [Intentionally left blank]
13   126             [Intentionally left blank]
     127             [Intentionally left blank]
14   128             [Intentionally left blank]
15   129             [Intentionally left blank]
     130             [Intentionally left blank]
16   131             [Intentionally left blank]
17   132             [Intentionally left blank]
     133             [Intentionally left blank]
18   134             [Intentionally left blank]
19   135             [Intentionally left blank]
     136             [Intentionally left blank]
20   137             [Intentionally left blank]
     138             [Intentionally left blank]
21
     139             [Intentionally left blank]
22   140             [Intentionally left blank]
     141             [Intentionally left blank]
23
     142             [Intentionally left blank]
24   143             [Intentionally left blank]
     144             [Intentionally left blank]
25
     145             [Intentionally left blank]
26   146             [Intentionally left blank]
     147             [Intentionally left blank]
27
     148             [Intentionally left blank]
28   149             [Intentionally left blank]


                     PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                               6
              Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 7 of 13



 1   N o.                                      E x h ib it                               P u rp o s e   S po nso r
            W S G R In v o ic e N o . 1 8 5 9 9 7 6 . d ated   A ugus t 24,              C o n trac t
     150                                                                                                B ill B u s h
 2          2 0 1 7 , fo r $ 7 8 ,5 2 6 .8 6                                             D am ag es
            W S G R In v o ic e N o . 1 8 6 9 5 3 0 . d ated   S ep tem b er 2 2 ,       C o n trac t
 3   151
            2 0 1 7 , fo r $ 6 3 ,1 4 5 .5 1 - R ed ac ted                               D am ag es
                                                                                                        B ill B u s h
            W S G R In v o ic e N o . 1 8 7 7 2 0 9 . d ated   O c to b er 1 6 ,         C o n trac t
 4   152                                                                                                B ill B u s h
            2 0 1 7 , fo r $ 1 0 ,5 1 3 .2 7                                             D am ag es
 5   153
            W S G R In v o ic e N o . 1 8 8 5 5 4 6 . d ated   N o v em b er 1 3 ,       C o n trac t
                                                                                                        B ill B u s h
            2 0 1 7 , fo r $ 6 ,1 9 3 .1 2                                               D am ag es
 6          W S G R In v o ic e N o . 1 8 9 5 9 7 4 . d ated   D ec em b er 1 4 ,        C o n trac t
     154                                                                                                B ill B u s h
            2 0 1 7 , fo r $ 7 ,6 2 3 .1 8                                               D am ag es
 7          W S G R In v o ic e N o . 1 9 0 5 2 0 3 . d ated   Jan u ary 2 3 ,           C o n trac t
     155                                                                                                B ill B u s h
            2 0 1 8 , fo r $ 6 ,4 1 5 .3 8                                               D am ag es
 8
            W S G R In v o ic e N o . 1 9 1 4 6 3 0 . d ated   F eb ru ary 1 6 ,         C o n trac t
     156                                                                                                B ill B u s h
 9          2 0 1 8 , fo r $ 5 5 ,2 3 3 .6 8                                             D am ag es
            W S G R In v o ic e N o . 1 9 3 3 3 9 0 . d ated   A p ril 1 9 , 2 0 1 8 ,   C o n trac t
     157                                                                                                B ill B u s h
10          fo r $ 2 ,4 6 4 .6 5                                                         D am ag es
            W S G R In v o ic e N o . 1 9 4 2 0 2 9 . d ated   M ay 1 6 , 2 0 1 8 ,      C o n trac t
11   158                                                                                                B ill B u s h
            fo r $ 2 2 ,5 1 2 .8 2                                                       D am ag es
            W S G R In v o ic e N o . 1 9 5 3 0 0 6 . d ated   Ju n e 2 6 , 2 0 1 8 ,    C o n trac t
12   159
            fo r $ 7 ,4 6 2 .1 3                                                         D am ag es
                                                                                                        B ill B u s h

13          W S G R In v o ic e N o . 1 9 7 1 9 4 2 . d ated   A ugus t 30,              C o n trac t
     160                                                                                                B ill B u s h
            2 0 1 8 , fo r $ 7 ,0 2 1 .8 0                                               D am ag es
14   161
            W S G R In v o ic e N o . 1 9 8 1 3 0 1 . d ated   S ep tem b er 2 4 ,       C o n trac t
                                                                                                        B ill B u s h
            2 0 1 8 , fo r $ 2 8 ,6 7 8 .8 3                                             D am ag es
15          W S G R In v o ic e N o . 1 9 8 8 9 8 2 . d ated   O c to b er 1 2 ,         C o n trac t
     162                                                                                                B ill B u s h
            2 0 1 8 , fo r $ 2 1 ,2 3 0 .5 5                                             D am ag es
16          W S G R In v o ic e N o . 2 0 0 0 5 8 6 . d ated   N o v em er 1 9 ,         C o n trac t
     163                                                                                                B ill B u s h
17          2 0 1 8 , fo r $ 7 3 ,5 7 9 .8 3                                             D am ag es
            W S G R In v o ic e N o . 2 0 1 1 9 0 7 . d ated   D ec em b er 2 1 ,        C o n trac t
     164                                                                                                B ill B u s h
18          2 0 1 8 , fo r $ 9 3 ,1 4 3 .3 6                                             D am ag es
            W S G R In v o ic e N o . 2 0 2 4 2 7 4 . d ated   Jan u ary 2 9 ,           C o n trac t
     165                                                                                                B ill B u s h
19          2 0 1 9 , fo r $ 2 3 ,1 8 3 .8 0                                             D am ag es
            W S G R In v o ic e N o . 2 0 3 2 7 0 5 . d ated   F eb ru ary 2 8 ,         C o n trac t
20   166
            2 0 1 9 , fo r $ 1 3 8 ,4 7 5 .3 3                                           D am ag es
                                                                                                        B ill B u s h
            W S G R In v o ic e N o . 2 0 4 1 5 9 2 . d ated   M arc h 2 6 ,             C o n trac t
21   167                                                                                                B ill B u s h
            2 0 1 9 , fo r $ 1 2 9 ,1 4 5 .7 4                                           D am ag es
22   168
            W S G R In v o ic e N o . 2 0 5 2 5 3 1 . d ated   A p ril 3 0 , 2 0 1 9 ,   C o n trac t
                                                                                                        B ill B u s h
            fo r $ 2 0 1 ,4 3 5 .1 5                                                     D am ag es
23   169
            W S G R In v o ic e N o . 2 0 6 2 6 0 4 . d ated   M ay 3 1 , 2 0 1 9 ,      C o n trac t
                                                                                                        B ill B u s h
            fo r $ 1 7 6 ,6 3 0 .3 9                                                     D am ag es
24          W S G R In v o ic e N o . 2 0 7 2 0 8 7 . d ated   Ju n e 2 8 , 2 0 1 9 ,    C o n trac t
     170                                                                                                B ill B u s h
            fo r $ 2 6 1 ,7 7 5 .5 4                                                     D am ag es
25          W S G R In v o ic e N o . 2 0 7 9 7 4 2 . d ated   Ju ly 1 9 , 2 0 1 9 ,     C o n trac t
     171                                                                                                B ill B u s h
26          fo r $ 2 4 5 ,3 6 9 .7 3                                                     D am ag es
            W S G R In v o ic e N o . 2 0 9 3 4 6 2 . d ated   A ugus t 28,              C o n trac t
     172                                                                                                B ill B u s h
27          2 0 1 9 , fo r $ 1 9 9 ,6 8 2 .0 5                                           D am ag es
            W S G R In v o ic e N o . 2 0 9 7 8 8 5 . d ated   S ep tem b er 2 7 ,       C o n trac t
28   173                                                                                                B ill B u s h
            2 0 1 9 , fo r $ 2 4 ,4 4 2 .2 5                                             D am ag es


                               PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                         7
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 8 of 13



 1   No.                         Exhibit                       Purpose          Sponsor
           WSGR Invoice No. 2110166. dated   October 14,       Contract
 2   174                                                                        Bill Bush
           2019, for $15,059.53 - Redacted                     Damages
 3         WSGR Invoice No. 2123328. dated   November 19,      Contract
     175                                                                        Bill Bush
           2019, for $7,635.60 - Redacted                      Damages
 4
           WSGR Invoice No. 2142590. dated   January 14,       Contract
     176                                                                        Bill Bush
 5         2020, for $4,572.70                                 Damages
           WSGR Invoice No. 2156256. dated   February 28,      Contract
 6   177
           2020, for $19,030.39                                Damages
                                                                                Bill Bush

 7         WSGR Invoice No. 2162284. dated   March 29,         Contract
     178                                                                        Bill Bush
           2020, for $86,173.08                                Damages
 8         WSGR Invoice No. 2177579. dated   April 24, 2020,   Contract
     179                                                                        Bill Bush
 9         for $19,215.45                                      Damages
           WSGR Invoice No. 2187770. dated   May 19, 2020,     Contract
10   180                                                                        Bill Bush
           for $3,459.60 - Redacted                            Damages
11                                                             Contract
     181 WSGR Invoice No. - May 2020                                            Bill Bush
                                                               Damages
12                                                             Contract
     182 WSGR Invoice No. - June 2020                                           Bill Bush
13                                                             Damages
                                                               Contract
14   183 WSGR Invoice No. - July 2020                                           Bill Bush
                                                               Damages
15                                                             Contract
     184 WSGR Invoice No. - August 2020                                         Bill Bush
                                                               Damages
16                                                             Contract
     185 WSGR Invoice No. - September 2020                                      Bill Bush
                                                               Damages
17
                                                               Contract
     186 WSGR Invoice No. - October 2020                                        Bill Bush
18                                                             Damages
                                                               Contract
19   187 WSGR Invoice No. - November 2020                                       Bill Bush
                                                               Damages
20                                                             Contract
     188 WSGR Invoice No. - December 2020                                       Bill Bush
                                                               Damages
21
                                                               Contract
     189 WSGR Invoice No. - January 2021                                        Bill Bush
22                                                             Damages
                                                               Contract
23   190 WSGR Invoice No. - February 2021                                       Bill Bush
                                                               Damages
24   191 WSGR Invoice No. - March 2021
                                                               Contract
                                                                                Bill Bush
                                                               Damages
25                                                             Contract
     192 WSGR Invoice No. - April 2021                                          Bill Bush
26                                                             Damages
                                                               Contract
27   193 WSGR Invoice No. - May 2021                                            Bill Bush
                                                               Damages
28                                                             Contract
     194 WSGR Invoice No. - June - 2021                                         Bill Bush
                                                               Damages
                        PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                  8
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 9 of 13



 1   No.                       Exhibit                          Purpose         Sponsor
 2                                                              Contract
     195 WSGR Invoice No. - July 2021                                           Bill Bush
                                                                Damages
 3                                                              Contract
     196 WSGR Invoice No. - August 2021 and later                               Bill Bush
 4                                                              Damages
     197           [Intentionally left blank]
 5       WSGR - Deductions for Non-Defense Entries as of        Contract
     198                                                                        Bill Bush
 6       8-31-2020                                              Damages
                                                                Contract
 7   199 Summary of WSGR Invoices                                               Bill Bush
                                                                Damages
 8         Covington Invoice No. 60765742, dated   September    Contract
     200                                                                        Bill Bush
           11, 2017, for $25,218.49 - Redacted                  Damages
 9
           Covington Invoice No. 60770086. dated   August 29,   Contract
     201                                                                        Bill Bush
10         2017, for $26,374.73                                 Damages
11         Covington Invoice No. 60772203. dated   September    Contract
     202                                                                        Bill Bush
           13, 2017, for $14,824.94                             Damages
12         Covington Invoice No. 60777734. dated   October      Contract
     203                                                                        Bill Bush
13         27, 2017, for $6,161.91 - Redacted                   Damages
           Covington Invoice No. 60780190. dated   November     Contract
14   204                                                                        Bill Bush
           17, 2017, for $7,086.56 - Redacted                   Damages
15   205
           Covington Invoice No. 60784255. dated   December     Contract
                                                                                Bill Bush
           18, 2017, for $5,605.50                              Damages
16
           Covington Invoice No. 60788078. dated   January      Contract
     206                                                                        Bill Bush
17         22, 2018, for $1,455.85                              Damages
           Covington Invoice No. 60789825. dated   February     Contract
18   207                                                                        Bill Bush
           13, 2018, for $5,439.99                              Damages
19         Covington Invoice No. 60793593. dated   March 15,    Contract
     208                                                                        Bill Bush
20         2018, for $79.00                                     Damages
           Covington Invoice No. 60797492. dated   April 17,    Contract
21   209                                                                        Bill Bush
           2018, for $118.50                                    Damages
22         Covington Invoice No. 60800919. dated   May 11,      Contract
     210                                                                        Bill Bush
           2018, for $7,325.99 - Redacted                       Damages
23
           Covington Invoice No. 60813262. dated   August 10,   Contract
     211                                                                        Bill Bush
24         2018, for $1,235.00 - Redacted                       Damages
           Covington Invoice No. 60817162. dated   September    Contract
25   212                                                                        Bill Bush
           18, 2018, for $7,050.00                              Damages
26         Covington Invoice No. 60819933. dated   October 9,   Contract
     213                                                                        Bill Bush
27         2018, for $5,916.00                                  Damages
           Covington Invoice No. 60824479. dated   November     Contract
28   214                                                                        Bill Bush
           14, 2018, for $7,795.00 - Redacted                   Damages

                        PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                  9
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 10 of 13



 1   No.                         Exhibit                      Purpose           Sponsor
 2         Covington Invoice No. 60827913. dated December     Contract
     215                                                                        Bill Bush
           11, 2018, for $5,757.00 - Redacted                 Damages
 3
           Covington Invoice No. 60832153. dated January      Contract
     216                                                                        Bill Bush
 4         14, 2019, for $6,117.00                            Damages
 5         Covington Invoice No. 60836775. dated February     Contract
     217                                                                        Bill Bush
           21, 2019, for $29,623.00                           Damages
 6         Covington Invoice No. 60840197. dated March 19,    Contract
     218                                                                        Bill Bush
 7         2019, for $47,043.40                               Damages
 8         Covington Invoice No. 60843068. dated April 12,    Contract
     219                                                                        Bill Bush
           2019, for $83,786.20 - Redacted                    Damages
 9         Covington Invoice No. 60847668. dated May 17,      Contract
     220                                                                        Bill Bush
10         2019, for $24,138.16                               Damages
11         Covington Invoice No. 60852282. dated June 21,     Contract
     221                                                                        Bill Bush
           2019, for $53,936.18                               Damages
12         Covington Invoice No. 60855640. dated July 17,     Contract
     222                                                                        Bill Bush
13         2019, for $95,024.70                               Damages
           Covington Invoice No. 60859518. dated August 9,    Contract
14   223                                                                        Bill Bush
           2019, for $127,171.16                              Damages
15         Covington Invoice No. 60863895. dated September    Contract
     224                                                                        Bill Bush
16         20, 2019, for $8,131.85 - Redacted                 Damages
           Covington Invoice No. 60866382. dated October 9,   Contract
17   225                                                                        Bill Bush
           2019, for $5,007.23                                Damages
18         Covington Invoice No. 60871892. dated November     Contract
     226                                                                        Bill Bush
19         18, 2019, for $4,615.74                            Damages
           Covington Invoice No. 60876155. dated December     Contract
20   227                                                                        Bill Bush
           17, 2019, for $1,227.30                            Damages
21         Covington Invoice No. 60880136. dated January      Contract
     228                                                                        Bill Bush
22         17, 2020, for $2,717.26                            Damages
           Covington Invoice No. 60884837. dated February     Contract
23   229                                                                        Bill Bush
           25, 2020, for $14,992.63                           Damages
24         Covington Invoice No. 60887915. dated March 18,    Contract
     230                                                                        Bill Bush
25         2020, for $52.307.63                               Damages
           Covington Invoice No. 60891061. dated April 16,    Contract
26   231                                                                        Bill Bush
           2020, for $12,679.01                               Damages
27                                                            Contract
     232 Covington Invoice for - April 2020                                     Bill Bush
28                                                            Damages

                        PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                  10
            Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 11 of 13



 1   No.                        Exhibit                          Purpose         Sponsor
                                                                 Contract
 2   233 Covington Invoice for - May 2020                                        Bill Bush
                                                                 Damages
 3                                                               Contract
     234 Covington Invoice for - June 2020                                       Bill Bush
                                                                 Damages
 4
                                                                 Contract
     235 Covington Invoice for - July 2020                                       Bill Bush
 5                                                               Damages
                                                                 Contract
 6   236 Covington Invoice for - August 2020                                     Bill Bush
                                                                 Damages
 7   237 Covington Invoice for - September 2020
                                                                 Contract
                                                                                 Bill Bush
                                                                 Damages
 8                                                               Contract
     238 Covington Invoice for - October 2020                                    Bill Bush
 9                                                               Damages
                                                                 Contract
10   239 Covington Invoice for - November 2020                                   Bill Bush
                                                                 Damages
11                                                               Contract
     240 Covington Invoice for - December 2020                                   Bill Bush
                                                                 Damages
12                                                               Contract
     241 Covington Invoice for - January 2021                                    Bill Bush
13                                                               Damages
                                                                 Contract
14   242 Covington Invoice for - February 2021                                   Bill Bush
                                                                 Damages
15                                                               Contract
     243 Covington Invoice for - March 2021                                      Bill Bush
                                                                 Damages
16                                                               Contract
     244 Covington Invoice for - April 2021                                      Bill Bush
17                                                               Damages
                                                                 Contract
18   245 Covington Invoice for - May 2021                                        Bill Bush
                                                                 Damages
19                                                               Contract
     246 Covington Invoice for - June 2021 and later                             Bill Bush
                                                                 Damages
20         Covington - Deductions for Non-Defense Entries -      Contract
     247                                                                         Bill Bush
21         8-31-2020                                             Damages
                                                                 Contract
22   248 Summary of Covington Invoices - 8-31-2020                               Bill Bush
                                                                 Damages
23   249                  [Intentionally left blank]
           American Arbitration Association Invoice dated        Contract
24   250                                                                         Bill Bush
           July 10, 2019 for $30,000.00                          Damages
25         Legal Pursuit, Inc. Invoice No. 3418951, dated June   Contract
     251                                                                         Bill Bush
           10, 2019, for $735.00                                 Damages
26   252                  [Intentionally left blank]
27   253                  [Intentionally left blank]
     254                  [Intentionally left blank]
28   255                  [Intentionally left blank]

                         PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                   11
           Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 12 of 13



 1   No.                     Exhibit                          Purpose             Sponsor
 2                                                            Contract
     256 Summary of Vendor Invoices                                               Bill Bush
                                                              Damages
 3                                                            Contract
     257 Summary of Settlement Costs                                              Bill Bush
 4                                                            Damages
                                                              Contract
 5   258 Summary of Stem's Contractual Damages                                    Bill Bush
                                                              Damages
 6   259 [Intentionally left blank]
         Osborne & Nesbitt Contingency Fee Agreement -
 7   260                                                    Brandt Fees        Dominic Nesbitt
         Redacted
 8   261 Osborne & Nesbitt Time Records - Redacted          Brandt Fees        Dominic Nesbitt
 9       Osborne & Nesbitt Cost Invoice No. 22182 dated
     262                                                    Brandt Fees        Dominic Nesbitt
         June 22, 2020 - Redacted
10       Osborne & Nesbitt Cost Invoice No. 22184 dated
     263                                                    Brandt Fees        Dominic Nesbitt
11       July 20, 2020 - Redacted
         Osborne & Nesbitt Cost Invoice No. 22189 dated
12   264                                                    Brandt Fees        Dominic Nesbitt
         August 20, 2020 - Redacted
13       Osborne & Nesbitt Cost Invoice No. 22195 dated
     265                                                    Brandt Fees        Dominic Nesbitt
14       September 1, 2020 - Redacted
         Osborne & Nesbitt Cost Invoice No. 22205 dated
15   266                                                    Brandt Fees        Dominic Nesbitt
         Ocober 15, 2020 - Redacted
16       Osborne & Nesbitt Cost Balance Statement dated
     267                                                    Brandt Fees        Dominic Nesbitt
         November 3, 2020 - Redacted
17       Osborne & Nesbitt Cost Invoice No. 22226, dated
     268                                                    Brandt Fees        Dominic Nesbitt
18       January 12, 2021 - Redacted
         Osborne & Nesbitt Cost Invoice No. 22234, dated
19   269                                                    Brandt Fees        Dominic Nesbitt
         February 15, 2021 - Redacted
20       Osborne & Nesbitt Cost Invoice No. 22239, dated
     270                                                    Brandt Fees        Dominic Nesbitt
21       March 11, 2021 - Redacted
         Osborne & Nesbitt Cost Invoice No. 22242, dated
22   271                                                    Brandt Fees        Dominic Nesbitt
         April 1, 2021 - Redacted
23   272              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
     273              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
24
     274              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
25   275              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
26   276              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
     277              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
27   278              [Reserved for cost invoice]           Brandt Fees        Dominic   Nesbitt
28   279 Summary of Brandt Fee Claim                        Brandt Fees        Dominic   Nesbitt


                       PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                 12
           Case 3:20-cv-02950-CRB Document 48 Filed 04/22/21 Page 13 of 13



 1
     No.                          Exhibit                     Purpose           Sponsor
 2   280                 [Intentionally left blank]
 3   281                 [Intentionally left blank]
     282                 [Intentionally left blank]
 4
     283                 [Intentionally left blank]
 5   284                 [Intentionally left blank]
 6   285                 [Intentionally left blank]
 7   286                 [Intentionally left blank]
     287                 [Intentionally left blank]
 8
     288                 [Intentionally left blank]
 9   289                 [Intentionally left blank]
10         Scottsdale Insurance Company Financial Statement   Punitive
     290                                                                        Subpoena
           for 2018                                           Damages
11
           Scottsdale Insurance Company Financial Statement   Punitive
12   291                                                                        Subpoena
           for 2019                                           Damages
13         Scottsdale Insurance Company Financial Statement   Punitive
     292                                                                        Subpoena
14         for 2020                                           Damages
     293                 [Intentionally left blank]
15   294                 [Intentionally left blank]
16   295                 [Intentionally left blank]
17   296                 [Intentionally left blank]
     297                 [Intentionally left blank]
18
     298                 [Intentionally left blank]
19   299                 [Intentionally left blank]
20   300                 [Intentionally left blank]
21 DATED: April 22, 2021                    OSBORNE & NESBITT LLP

22
23                                          By: /s/Gary W. Osborne
                                                   Gary W. Osborne
24                                                 Attorney for Plaintiff, STEM, INC.
25
26
27
28

                        PLAINTIFF STEM’S LIST OF EXHIBITS – 3:20-cv-02950-CRB
                                                  13
